Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 1 of 16 PageID 423




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

    RENEE MCDONALD, on behalf of
    herself and all others similarly situated,

                Plaintiff,

    vs.                                          Case No. 3:20-cv-516-MMH-MCR

    PAPERLESSPAY CORPORATION
    and MARK BROUGHTON,

                Defendants.
                                         /

    KEVIN THOMPSON and
    TARA SHEARER,

                Plaintiffs,

    vs.                                          Case No. 3:20-cv-864-MMH-JRK

    PAPERLESSPAY CORPORATION,

                Defendant.
                                         /

    SAMUEL HUSS, on behalf of
    himself and all others similarly situated,

                Plaintiff,

    vs.                                          Case No. 3:20-cv-961-MMH-JRK

    PAPERLESSPAY CORPORATION
    and FAREWAY STORES, INC.,

                Defendants.
                                         /
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 2 of 16 PageID 424




    ELLEANOR SPANN, on behalf of
    herself and all others similarly situated,

                  Plaintiff,

    vs.                                                  Case No. 3:20-cv-1005-MMH-MCR

    PAPERLESSPAY CORPORATION
    and PRISMA HEALTH,

                  Defendants.
                                               /

                                             ORDER

           THIS CAUSE is before the Court on Plaintiffs’ Motion to Consolidate

    Actions and Appoint Interim Class Counsel (Motion), filed on October 9, 2020,

    in three of the four above-captioned cases.                   See Case No. 3:20-cv-516

    (McDonald Action), Doc. 34; Case No. 3:20-cv-961 (Huss Action), Doc. 21; Case

    No. 3:20-cv-1005 (Spann Action), Doc. 19.1 In the Motion, Plaintiffs move to

    consolidate the four PaperlessPay cases captioned above pursuant to Rule 42,

    Federal Rules of Civil Procedure (Rule(s)), and ask the Court to appoint interim

    class counsel pursuant to Rule 23(g).                  See Motion at 1.       2
                                                                                       Defendant


    1 It is unclear why Plaintiffs did not file the Motion in Case No. 3:20-cv-864 (the Thompson
    Action). Plaintiffs Thompson and Shearer appear to join in the Motion, and the caption of
    the Motion indicates an intent to file it in all four of the PaperlessPay cases. See Motion at
    1; see also Statement of Non-Opposition to Defendant’s Motion for Extension of Time
    (Thompson Action, Doc. 25). As PaperlessPay is the only Defendant named in the Thompson
    action, and has indicated its consent to consolidation of all four cases, the Court will proceed
    as if the Motion were filed in all four actions.

    2 Specifically, Plaintiffs ask the Court to appoint “the law firms of Finkelstein, Blankinship,
    Frei-Pearson, Garber, LLP; Mason Lietz & Klinger, LLP; and Thomas & Solomon LLP as
    interim co-lead class counsel, appoint the law firm of Federman & Sherwood, LLP to the




                                                   -2-
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 3 of 16 PageID 425




    PaperlessPay Corporation filed a response to the Motion on October 23, 2020.

    See Defendant PaperlessPay Corporation’s Opposition to Plaintiffs’ Motion to

    Consolidate Actions and Appoint Interim Class Counsel (PaperlessPay

    Response) (McDonald Action, Doc. 36; Huss Action, Doc. 26; Spann Action, Doc.

    30).    In its Response, PaperlessPay indicates that it “does not oppose

    consolidation of the four cases currently pending before this Court,” but asserts

    that the Court should deny the Motion “to the extent it seeks appointment of

    interim class co-counsel.” See PaperlessPay Response at 1 n.1, 7. Defendant

    Fareway Stores, Inc., named only in the Huss Action, filed a response in

    opposition to the Motion on October 23, 2020. See Defendant Fareway Stores,

    Inc.’s Response in Opposition to Plaintiffs’ Motion to Consolidate Actions and

    Appoint Interim Class Counsel (Fareway Response) (Huss Action, Doc. 25).

    On the same date, Defendant Prisma Health, named only in the Spann Action,

    also filed a response in opposition to the Motion.                 See Defendant Prisma

    Health’s Opposition to Plaintiffs’ Motion to Consolidate and to Appoint Interim




    Executive Committee, and appoint all firms as interim class co-counsel.” See Motion at 19.
    Finkelstein, Blankinship, Frei-Pearson, Garber, LLP (FBFG) and Thomas & Solomon, LLP
    (TS) are firms currently representing Plaintiff Renee McDonald (20cv516). Mason Lietz &
    Klinger, LLP (MLK) currently represents Plaintiffs Samuel Huss (20cv961) and Elleanor
    Spann (20cv1005). Federman & Sherwood, LLP (FS) is counsel of record for Kevin Thompson
    and Tara Shearer (20cv864). To the extent there are other counsel of record on the docket for
    these various Plaintiffs, none of those attorneys have filed anything to suggest that they object
    to the appointment of those four firms as interim class counsel.




                                                  -3-
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 4 of 16 PageID 426




    Counsel (Prisma Motion) (Spann Action, Doc. 27). Accordingly, this matter is

    ripe for review.3

        I.     Background

             The four above-captioned actions (the PaperlessPay Cases) were initiated

    in federal court from May through September of 2020.                 Although initially

    assigned to different district judges, the cases were transferred to the

    undersigned pursuant to Local Rule 1.04(b), United States District Court,

    Middle District of Florida.4 Plaintiffs in all four cases bring claims seeking

    class-wide relief against Defendant PaperlessPay Corporation, a company

    which provides payroll and human resources services to its clients—employers

    such as Prisma Health and Fareway Stores, Inc., among many others.

    Plaintiffs, and the classes they seek to represent, are current or former

    employees of PaperlessPay’s employer-clients.              Each of the PaperlessPay

    Cases stem from an alleged February 18, 2020 data breach on PaperlessPay’s

    servers in which unauthorized hackers obtained access to the sensitive

    personally identifiable information (PII) of the plaintiff-employees, such as

    their names, addresses, pay and witholdings information, bank account


    3 Despite having appeared in the case and adequate time to do so, Defendant Mark Broughton,
    named only in the McDonald Action, did not file a response to the Motion. Notably, he is
    represented by the same counsel as PaperlessPay.

    4 The Court recently amended its Local Rules, taking effect February 1, 2021. The Court’s
    citation here is to the previous version of the Local Rules, in effect at that time, which
    permitted related cases to be transferred to the same judge with that judge’s consent.




                                               -4-
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 5 of 16 PageID 427




    numbers and information, and Social Security numbers. Plaintiffs maintain

    that this sensitive information was and may still be available on the dark web,

    exposing Plaintiffs and the putative class members to a substantial risk of

    identity theft.   Plaintiffs also contend that PaperlessPay failed to properly

    inform the affected individuals of the data breach. In two of the cases, Huss

    and Spann, the respective Plaintiffs also contend that each of their employers

    who utilized PaperlessPay’s payroll services, specifically Prisma Health in

    Spann and Fareway Stores, Inc. in Huss, are also liable for the damage caused

    to their employees by the data breach.

          As to the specific claims raised, Plaintiffs in all four cases allege causes of

    action   for   negligence   and   breach   of contract against PaperlessPay.

    Additionally, in two of the cases (McDonald and Thompson), Plaintiffs include

    claims of breach of implied contract and unjust enrichment against

    PaperlessPay, while in the other two cases (Spann and Huss), Plaintiffs set

    forth claims of intrusion upon seclusion/invasion of privacy and breach of

    confidence against PaperlessPay. Plaintiff in McDonald also brings a claim

    under the Florida Deceptive and Unfair Trade Practices Act (FDUTPA) against

    PaperlessPay,     and   asserts   negligence    and   FDUTPA       claims   against

    PaperlessPay’s chief executive officer, Mark Broughton.          In the Huss and

    Spann Actions, Plaintiffs also assert causes of action against their respective




                                            -5-
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 6 of 16 PageID 428




    employers, Fareway and Prisma, for breach of contract, breach of implied

    contract, intrusion upon seclusion/invasion of privacy, and breach of confidence.

       II.      Consolidation

                a. Applicable Law

             Rule 42 governs consolidation and provides as follows:

             (a) Consolidation. If actions before the court involve a common
             question of law or fact, the court may:
                   (1) join for hearing or trial any or all matters at issue
                   in the actions;
                   (2) consolidate the actions; or
                   (3) issue any other orders to avoid unnecessary cost or
                   delay.
             (b) Separate Trials. For convenience, to avoid prejudice, or to
             expedite and economize, the court may order a separate trial of one
             or more separate issues, claims, crossclaims, counterclaims, or
             third-party claims. When ordering a separate trial, the court must
             preserve any federal right to a jury trial.

    This Rule “codifies a district court's ‘inherent managerial power to control the

    disposition of the causes on its docket with economy of time and effort for itself,

    for counsel, and for litigants.’” See Young v. City of Augusta, Ga. through

    DeVaney, 59 F.3d 1160, 1168 (11th Cir. 1995) (quoting Hendrix v. Raybestos–

    Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985)).           However, while

    consolidation “is permitted as a matter of convenience and economy in

    administration,” it “does not merge the suits into a single cause, or change the

    rights of the parties, or make those who are parties in one suit parties in

    another.”     See Johnson v. Manhattan Ry. Co., 289 U.S. 479, 496-97 (1933)




                                             -6-
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 7 of 16 PageID 429




    (discussing the statute that predated Rule 42); Hall v. Hall, 138 S. Ct. 1118,

    1128-29, 1131 (2018) (explaining that because Rule 42 did not define the word

    consolidation, it “presumably carried forward the same meaning we had

    ascribed to it under the consolidation statute for 125 years, and had just

    recently reaffirmed in Johnson”); see also Boardman Petro., Inc. v. Fed. Mut.

    Ins. Co., 135 F.3d 750, 752 (11th Cir. 1998) (“[C]onsolidation of cases under

    Fed.R.Civ.P. 42 does not strip the cases of their individual identities.”).

          In Hendrix, the Eleventh Circuit Court of Appeals instructs that to

    determine whether to exercise its discretion to consolidate, a district court must

    consider:

          “[W]hether the specific risks of prejudice and possible confusion
          [are] overborne by the risk of inconsistent adjudications of common
          factual and legal issues, the burden on parties, witnesses and
          available judicial resources posed by multiple lawsuits, the length
          of time required to conclude multiple suits as against a single one,
          and the relative expense to all concerned of the single-trial,
          multiple-trial alternatives.”

    Hendrix, 776 F.2d at 1495 (quoting Arnold v. Eastern Air Lines, Inc., 681 F.2d

    186, 193 (4th Cir. 1982)). The Hendrix Court further directs district courts to

    consider “the extent to which the risks of prejudice and confusion that might

    attend a consolidated trial can be alleviated by utilizing cautionary instructions

    to the jury during the trial and controlling the manner in which the plaintiffs’

    claims (including the defenses thereto) are submitted to the jury for

    deliberation.” Id. Notably, the Eleventh Circuit has “encouraged trial judges




                                           -7-
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 8 of 16 PageID 430




    to ‘make good use of Rule 42(a) . . . in order to expedite the trial and eliminate

    unnecessary repetition and confusion.’”      Id. (alteration in original) (quoting

    Dupont v. Southern Pacific Co., 366 F.2d 193, 195 (5th Cir.1966)); see also

    Eghnayem v. Bos. Sci. Corp., 873 F.3d 1304, 1314 (11th Cir. 2017).

             b. Discussion

          Upon review, the Court finds that the PaperlessPay Cases plainly involve

    common questions of law and fact. Although there are slight distinctions in

    proposed class definitions and specific causes of action, each case raises similar

    claims against PaperlessPay, concerning the same underlying data breach,

    resulting in generally the same type of alleged harm, to the same broad category

    of putative class members. As such, these Cases will involve related factual

    issues such as the extent of PaperlessPay’s security measures, any

    representations it made prior to the breach regarding its data security, the

    nature and extent of the data breach, PaperlessPay’s response to the breach, its

    contractual arrangements with its clients, and the nature and extent of any

    damages to the employees from the data breach itself. In addition, each case

    will likely involve common issues of law, such as whether and to what extent

    PaperlessPay owed a duty to the employees of its clients, whether its security

    measures or lack thereof constituted a breach of those duties, and whether

    employees of PaperlessPay’s clients were third-party beneficiaries of

    PaperlessPay’s client agreements.      Moreover, while some of the Plaintiffs




                                           -8-
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 9 of 16 PageID 431




    propose distinct subclasses, in each of the PaperlessPay Cases the respective

    Plaintiffs seek to represent a largely overlapping class consisting of the

    employees affected by the data breach. Thus, if not consolidated, each of these

    cases will likely present largely duplicative requests for class certification

    raising common legal issues on whether certification is appropriate and the

    proper definition of any such class.

          Defendants Fareway and Prisma (the Employer Defendants), each named

    in only one of the four PaperlessPay Cases, Huss and Spann respectively,

    oppose consolidation.    The Employer Defendants contend that Huss and

    Spann’s claims against them present distinct and individualized questions of

    law and fact, such as the particular terms of their respective employment

    agreements with their respective employees, industry practice and standards

    for their particular industries, factual and legal questions related to Fareway

    and Prisma’s intent, and their individual efforts to notify their specific

    employees of the breach, among others. Fareway and Prisma both contend

    that consolidation will increase discovery costs, lead to delays, cause confusion,

    and unfairly prejudice them by lumping them together with PaperlessPay.

          Upon due consideration of the arguments raised in the briefs and the

    applicable standards, the Court is convinced that consolidation at this time is

    appropriate.    Given the broad commonality between each of the four

    PaperlessPay Cases, the Court finds that consolidation is likely to promote




                                           -9-
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 10 of 16 PageID 432




     efficiency, reduce redundancy, and conserve judicial resources. Moreover, the

     cases are all currently in the same procedural posture, pending before the same

     district judge, and likely to follow a similar course of development. Thus, this

     is not a case where consolidation will result in the delay of an otherwise trial-

     ready action.

           While the Court does not disagree that the specific claims against

     Fareway and Prisma will likely involve some distinct legal and factual

     questions, those concerns are outweighed by the burden that would be imposed

     on the Court, other parties, and witnesses if these four overlapping class actions

     proceeded separately. See Pirelli Armstrong Tire Corp. Retiree Med. Benefits

     Tr. v. LaBranche & Co., 229 F.R.D. 395, 402 (S.D.N.Y. 2004) (“Consolidation is

     appropriate when, as here, there are actions involving common questions of law

     or fact.   That certain defendants are named in only one or some of the

     complaints does not require a different result.” (internal citation omitted)

     (collecting cases)); see also Am. Family Home Ins. Co. v. Hillery, No. 08-0547-

     WS-C, 2009 WL 2711901, at *2 (S.D. Ala. July 20, 2009) (“Identity of the parties

     is not a prerequisite; to the contrary, ‘[c]ases may be consolidated even where

     certain defendants are named in only one of the complaints.’” (quoting Jacobs

     v. Castillo, 612 F. Supp. 2d 369, 373 (S.D.N.Y. 2009)); 9A Charles Alan Wright

     & Arthur R. Miller, Federal Practice & Procedure § 2384 (3d ed.) (“If an

     appropriate common question exists, federal courts often have consolidated




                                           - 10 -
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 11 of 16 PageID 433




     actions despite differences in the parties.”).      Indeed, while Fareway and

     Prisma contend that confusion, prejudice and increased costs will result from

     forcing them to defend these matters alongside PaperlessPay, both of these

     Defendants are already joined with PaperlessPay in the Huss and Spann

     lawsuits, and neither Fareway nor Prisma has requested severance. Thus,

     consolidating the Huss and Spann lawsuits with McDonald and Thompson will

     reduce the redundancy and inefficiency presented by the duplicative claims

     raised against PaperlessPay, without significantly expanding the scope of the

     litigation in which Prisma and Fareway are already involved.

           As such, and having considered the factors set forth in Hendrix, the Court

     will grant the Motion to the extent Plaintiffs seek consolidation of the four

     PaperlessPay Cases.     Nevertheless, the Court recognizes that the claims

     against the Employer Defendants do involve some distinct legal and factual

     issues. To the extent Prisma and Fareway believe that a consolidated trial will

     be unfairly prejudicial, or confusing to the jury, they may move for severance at

     the appropriate time.

        III.   Interim Counsel

           Plaintiffs also request that the Court appoint interim class counsel

     pursuant to Rule 23(g)(3).    This provision permits the Court to “designate

     interim counsel to act on behalf of a putative class before determining whether

     to certify the action as a class action.”      See Rule 23(g)(3).   The advisory




                                           - 11 -
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 12 of 16 PageID 434




     committee notes to the Rule explain that “[i]n some cases, . . . there may be

     rivalry or uncertainty that makes formal designation of interim counsel

     appropriate.” See Rule 23, adv. comm. note 2003 amend., Paragraph (2)(A).

     Similarly, the Manual for Complex Litigation advises that:

           If the lawyer who filed the suit is likely to be the only lawyer
           seeking appointment as class counsel, appointing interim class
           counsel may be unnecessary. If, however, there are a number of
           overlapping, duplicative, or competing suits pending in other
           courts, and some or all of those suits may be consolidated, a
           number of lawyers may compete for class counsel appointment.
           In such cases, designation of interim counsel clarifies
           responsibility for protecting the interests of the class during
           precertification activities, such as making and responding to
           motions, conducting any necessary discovery, moving for class
           certification, and negotiating settlement.

     See Manual for Complex Litigation (Fourth) § 21.11 (2004) (emphasis added).

     Significantly, regardless of whether the Court formally appoints interim

     counsel, “an attorney who acts on behalf of the class before certification must

     act in the best interests of the class as a whole.” See Rule 23, adv. comm. note

     2003 amend., Paragraph (2)(A).

           Here, four different law firms, each currently representing one or more of

     the Plaintiffs involved in the four PaperlessPay Cases, rather than competing

     with each other, are requesting appointment as interim class counsel together.

     And significantly, the Court is not otherwise presented with any competing

     claims for appointment.    As noted above, Plaintiffs request that the Court

     appoint FBFG, MLK, TS, and FS as “interim class co-counsel,” and designate




                                          - 12 -
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 13 of 16 PageID 435




     FBFG, MLK, and TS as “interim co-lead class counsel,” with FS as a member of

     “class counsel’s executive committee.”         See Motion at 1; see supra n.2.

     Plaintiffs contend that appointment of interim class counsel “will serve judicial

     efficiency by avoiding the need for duplicative discovery and motion practice,”

     “avoid confusion amongst class members that would otherwise be created given

     the existence of multiple actions and law firms representing class members,”

     and “allow [interim counsel] to make litigation decisions on behalf of the class,

     eliminating any uncertainty as to how the case will [be] conducted . . . .” See

     Motion at 2.    However, as the Court will direct the consolidation of the

     PaperlessPay Cases, and given that Plaintiffs’ counsel have all agreed on the

     management of the consolidated cases, the Court does not find it necessary to

     formally appoint interim counsel at this time.

           Notably, Plaintiffs have not identified any competing suits in this or other

     courts, nor do Plaintiffs suggest that other, similar actions arising out of the

     data breach are forthcoming. Indeed, it has been over six months since the last

     of these four lawsuits was initiated and, to the best of this Court’s knowledge,

     no additional cases have been filed in that time.             Thus, under the

     circumstances, “appointment would accomplish little other than ‘merely to

     maintain the status quo.’” In re Seagate Tech LLC Litig., Case No. 16-cv-523-

     RMW, 2016 WL 3401989, at *4 (N.D. Cal. June 21, 2016). As such, the Court




                                           - 13 -
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 14 of 16 PageID 436




     will deny the request to appoint interim counsel at this time and take up the

     appointment of class counsel when it addresses class certification.

         IV.    Conclusion

            For the reasons set forth above, the Court finds that the McDonald,

     Thompson, Huss, and Spann Actions present a number of common factual and

     legal issues warranting consolidation. Given the myriad overlapping issues,

     and largely duplicative proposed classes, the Court is convinced that

     consolidation will promote the efficient handling of these cases and conserve

     judicial resources.5 However, because counsel for Plaintiffs have agreed on the

     management of these cases going forward, the Court finds that formal

     appointment of interim class counsel is not necessary at this time and will

     address the issue at the class certification stage. Based on the foregoing, the

     Court will direct the Clerk of the Court to consolidate these actions and instruct

     the parties to make any future filings in the lead case, Case No. 3:20-cv-516-

     MMH-MCR. The Court will further direct the parties to confer and file a case

     management report. Last, the Court notes that on July 20, 2020, Plaintiff in




     5 Although not addressed in the Motion, other filings in the PaperlessPay Cases have
     indicated that Plaintiffs intend to file a consolidated complaint. Given the similarity in the
     proposed classes, overlapping factual allegations, and duplicative claims, the Court finds that
     the filing of a consolidated complaint is appropriate in this action and will direct Plaintiffs to
     do so in the lead case. See Manual for Complex Litigation (Fourth) § 21.25 (2004); Wright &
     Miller, supra § 2382 (“Courts have interpreted Rule 42(a) as authorizing the filing of a unified
     or master complaint, used often in complex litigation, in cases consolidated both for pretrial
     discovery and for trial.”).




                                                   - 14 -
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 15 of 16 PageID 437




     the McDonald Action filed a motion seeking class certification (Doc. 16) in

     accordance with a prior version of this Court’s Local Rules which mandated the

     filing of such motions within 90 days of the initiation of the case. However, in

     light of the Court’s ruling on consolidation, and because the Local Rules were

     recently revised and no longer impose that filing deadline, the Court will deny

     the pending motion for class certification without prejudice to re-filing in

     accordance with the schedule set in the forthcoming case management and

     scheduling order.6

           Accordingly, it is

           ORDERED:

           1. Plaintiffs’ Motion to Consolidate Actions and Appoint Interim Class

               Counsel is GRANTED, in part, and DENIED, in part.

                         A. The Motion is GRANTED to the extent the Court directs

                            the consolidation of the four above-captioned cases.

                         B. The Motion is otherwise DENIED.




     6 The United States District Court for the Middle District of Florida made substantial
     revisions to its Local Rules which took effect on February 1, 2021. The Court points the
     parties to revised Local Rule 3.02 which now requires the use of a uniform case management
     report, available on the Court’s website. See Local Rule 3.02(a)(2). Notably, the uniform
     case management report allows the parties to propose a deadline for a class certification
     motion.




                                               - 15 -
Case 3:20-cv-00516-MMH-MCR Document 40 Filed 03/11/21 Page 16 of 16 PageID 438




          2. The Clerk of the Court is directed to consolidate the above cases and

             to terminate any pending motions in Case Nos. 3:20-cv-864-MMH-

             JRK, 3:20-cv-961-MMH-JRK, and 3:20-cv-1005-MMH-MCR.

          3. The parties are directed to use the above case heading for all future

             filings, which shall be made only in the lead case, Case No. 3:20-cv-

             516-MMH-MCR.

          4. On or before April 7, 2021, Plaintiffs shall file a consolidated

             complaint in the lead case.

          5. On or before May 7, 2021, Defendants shall answer or otherwise

             respond to the consolidated complaint.

          6. On or before May 26, 2021, the parties shall confer and file a case

             management report in accordance with Local Rule 3.02.

          7. The Memorandum of Law in Support of Plaintiff’s Motion for Class

             Certification Pursuant to Rule 23 (Doc. 16) is DENIED without

             prejudice to refiling pursuant to the schedule set in the forthcoming

             case management scheduling order.

          DONE AND ORDERED at Jacksonville, Florida on March 11, 2021.




     lc11
     Copies to:
     Counsel of Record



                                           - 16 -
